DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims:  
	Claims 1, 3-9, 28-32, 34, 44-46, 56, 66, 80-85 and 88 are present for examination.

Priority
	Acknowledgment is made for the current application which is a national stage 371 of PCT/US2019/012207 filed on 01/03/2019 which claims priority from US provisional application 62/613,363 filed on 01/03/2018 and 62/755,279 filed on 11/02/2018.

Information Disclosure Statement
No information disclosure statement (IDS) was submitted in this Application.

Specification
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located page 3 [009] and throughout the specification including claim 29 and 32 for example.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 28. 31, 44, 46, 56, 66, 80-85 and 88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 is drawn to a recombinant mutant human sialidase enzyme with any sequence from any source where the sialidase enzyme comprises an N-terminus and a C-terminus and comprises:
	(a) a substitution of at least one wild-type cysteine residue;	(b) a substitution of at least one wild-type amino acid residue, wherein the substitution increases the isoelectric point (pI) of the sialidase and/or decreases the hydrophobicity of 	the sialidase relative to a sialidase without the substitution; (c) a peptide at least two amino acid residues in length covalently associated with an N-terminal amino acid at the N-terminus of the sialidase; (d) a substitution of at least one wild-type amino acid residue, wherein the substitution increases a hydrophobic interaction and/or hydrogen bonding between the N- and C-termini of the sialidase relative to a sialidase without the substitution; and/or (e) a substitution or deletion of an N-terminal methionine at the N-terminus of the sialidase.
	"[T]he 'essential goal' of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to put the public in possession of what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998).

	However the claims are so broad that one of skill can identify the structure/function correlation for the genus of the sialidase enzyme structures encompassed without further screening a large number of mutant sialidase enzymes comprising substitution of cysteine residue at any position (as recited in a) or any number of substitutions at any position  that appear to impart of the property of a sialidase enzyme with increase isoelectric point (pI) of the sialidase and/or decreases the hydrophobicity relative to a sialidase without the substitution (as recited in b) or addition of at least two amino acid residues (thus unlimited number of amino acids) at the N-terminus (as recited in c) or where any substitution increases hydrophobic interaction and/or hydrogen bonding between N- and C-termini (as recited in d). Furthermore the claim encompasses a substitution or deletion of a N-terminal methionine at the N-terminus of any sialidase with any sequence.
	Claim 3 recites the sialidase of Neu1, Neu2, Neu3 or Neu4 without describing the structure/function correlation for these sialidases.
	Claim 4 recites Neu2 but does not recite the structure such that the skilled artisan can be apprised which substitutions in the genus of sialidase enzymes described only by function would look like.
	Likewise claims 5-7 do not describe a structure of the desired sialidase and describe it by function with no correlation to structure.
	To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V.v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
	Claims 44 and 46 encompass a fusion protein comprising any sialidase with any structure and an FC domain of an immunoglobulin or an immunoglobulin antigen binding domain. However the specification does not describe a structure function correlation for this construct or how to make and/or use the same. Claims 56, 66 encompass antibody conjugates recited by function. No structure function correlation is described. Furthermore the specification does not teach how to make or use the genus of fusion antibody conjugate constructs.
 	Claims 80-82 are drawn to polynucleotides expression vectors and host cells expressing the genus of recombinant sialidase enzyme with any number of substitutions at any position that appear to impart of the property of a sialidase enzyme with increase isoelectric point (pI) of the sialidase and/or decreases the hydrophobicity relative to a sialidase without the substitution…
Claim 83 encompasses a pharmaceutical composition comprising the genus of recombinant mutant human sialidase enzymes with any structure.
	Claims 84 and 85 are drawn to methods of treating cancer using the genus of recombinant sialidases with any sequence or fusion constructs comprising a genus of an antibody conjugates. 	However while the specification teaches a recombinant human sialidase comprising C332A or a V6Y substitution in the human sialidase enzyme of SEQ ID NO: 1, the polynucleotide encoding the same and an antibody conjugate comprising the said fusion sialidase enzyme comprising C332A or a V6Y substitution, where the said variant sialidase or antibody conjugated with said sialidase variant can be used for treating cancer, the specification does not teach how to make or use broadly encompassing a genus of recombinant sialidase with any substitution, a genus of polynucleotides encoding the same or the genus of antibody conjugate or a method of using the same to treat cancer in a subject. 
	Likewise claim 88 is rejected for lack of description of the genus of recombinant sialidase for increasing expression of HLA-DR, CD86, CD83, IFNy, IL-1b, IL-6, TNFa, IL-17A, IL-2, or IL-6 in a cell or tissue.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, lnc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaffv. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm.,927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). 

Based on the lack of knowledge and predictability in the art, those skilled in the art would not conclude that applicants was in possession of the claimed genus of recombinant sialidase with any substitution, a genus of polynucleotides encoding the same or the genus of antibody conjugate or a method of using the same to treat cancer in a subject based on disclosure of the a recombinant human sialidase comprising C332A or a V6Y substitution in the human sialidase enzyme of SEQ ID NO: 1.

Conclusion: Claims 1, 3-7, 28. 31, 44, 46, 56, 66, 80-85 and 88 are rejected.
	        Claims 8, 9, 29, 30, 32 and 34 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	June 4, 2022